Citation Nr: 0944426	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-35 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at 
Law



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 
1971 and January 1973 to September 1973, including service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran was scheduled for a videoconference hearing in 
September 2004 but failed to appear.

A May 2007 Board decision denied entitlement to service 
connection for diabetes mellitus.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2008, based on a Joint 
Motion for Remand (joint motion), the Court remanded the 
claim to the Board for compliance with the instructions in 
the joint motion.  The Board remanded the claim in November 
2008 for additional development pursuant to the joint motion.    

More recently, this case was previously before the Board in 
July 2009, when it was remanded for additional development.  
The case was returned to the Board for appellate 
consideration.   


FINDING OF FACT

The Veteran does not currently have diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in February 2005, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate 
the Veteran's claim of entitlement to service connection, as 
well as the legal criteria for entitlement to such a benefit.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence. 

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of a disability evaluation and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission is not prejudicial because there is a 
preponderance of the evidence is against the claim for 
service connection of diabetes mellitus and no disability 
rating or effective date will be assigned.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to the issuance of an initial, appropriate VCAA notice.  
However, the Veteran's claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file and the reported medical history 
considered by this examiner was consistent with that 
contained in the claims folder.  The examiners considered all 
of the pertinent evidence of record and the statements of the 
appellant, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  In 
addition, consideration of the Veteran's current disability 
status was made in view of the Veteran's medical history.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The Veteran asserts that he has diabetes mellitus as a result 
of Agent Orange exposure.  However, based on the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for diabetes mellitus, including as due to 
Agent Orange exposure.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
Veteran's diabetes mellitus was incurred during or as a 
result of his military service.  The Board notes that the 
Veteran did not make any complaints related to his claimed 
diabetes mellitus during service, and his service medical 
records are negative for a diagnosis of diabetes.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  See also 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation  . . . "). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, VA outpatient medical 
records dated from 2002 to 2003 reflect a history of Type II 
diabetes mellitus.  The Board also noted that VA outpatient 
records dated in June 2004 indicated that an annual diabetic 
retinal examination was requested.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

While the Board acknowledges that the Veteran was served in 
Vietnam, and thus it is presumed that he was exposed to Agent 
Orange during his military service, he cannot be entitled to 
presumptive service connection for diabetes mellitus in 
accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e), as there is no medical evidence of 
record confirming that the Veteran currently has diabetes 
mellitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
See, too, Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  In this regard, the Board notes that the February 
2004 VA examiner noted that the Veteran was not on any 
medication for diabetes mellitus and that there was no 
documentation in the claims file that the Veteran was being 
treated for diabetes mellitus.  The examiner concluded that 
there was no history of diagnosis or treatment for diabetes.  
Likewise, at the July 2005 VA examination, the Veteran had a 
normal glucose tolerance test; the examiner found no evidence 
of diabetes mellitus.  

More recently, the Veteran had a VA examination in February 
2009.  The VA examiner opined that the Veteran "did not meet 
the criteria for a diagnosis of diabetes to date."  And, in 
August 2009, the Veteran's claims folder was reviewed by a VA 
examining physician, including all of the Veteran's VA 
examination reports.  The physician noted that the American 
Diabetes Association criteria for a diagnosis of diabetes 
mellitus required a fasting glucose at or above 126 mg/dL, a 
2 hour value in an oral glucose tolerance test at or above 
200mg/dL, or  random plasma glucose concentration of 200mg/dL 
with symptoms; a diagnosis of diabetes must be confirmed by 
another test meeting the same criteria.  The physician listed 
the Veteran's September 2003, December 2003, February 2004, 
June 2004, July 2005, October 2006, November 2007, April 
2008, and June 2008, February 2009, March 2009, April 2009, 
and June 2009 results; only the one random glucose reading in 
September 2003 met the criteria and it was not confirmed by a 
second sample or any subsequent glucose reading.  The 
physician concluded that the Veteran did not meet the 
criteria for a diagnosis of diabetes mellitus.

Therefore, as there is no evidence that the Veteran currently 
has diabetes mellitus, his claim for service connection for 
diabetes must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  


ORDER

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


